SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                       State v. Samuel Ryan (A-65-20) (085165)

Argued November 29, 2021 -- Decided February 7, 2022

SOLOMON, J., writing for the Court.

       In this appeal, the Court considers whether crimes committed by a defendant while
under the age of eighteen may count as predicate offenses under the “Three Strikes Law,”
which mandates a sentence of life imprisonment without parole for a third-time offender.

        At the age of sixteen, defendant committed two armed robberies within two days;
he was convicted of two counts of first-degree robbery in 1990. In February 1996, less
than three years after his release from prison, defendant committed two more armed
robberies. Defendant was indicted separately for, and convicted of, each of the two 1996
robberies. Upon defendant’s conviction for the second 1996 robbery, the State moved to
sentence him to an extended term pursuant to the Three Strikes Law, predicated upon
(1) his 1990 conviction, (2) his conviction for the first 1996 robbery, and (3) his
conviction for the second 1996 robbery. The court sentenced defendant accordingly.

        Defendant unsuccessfully appealed his convictions and sentence and thereafter
filed eleven post-conviction release (PCR) petitions between 1999 and 2012. In 2018,
defendant filed his twelfth PCR petition -- a motion to correct an illegal sentence
-- relying on the United States Supreme Court’s holding in Miller v. Alabama, 567 U.S.
460 (2012), that mandatory life-without-parole sentences for juvenile offenders are
unconstitutional, and the Court’s holding in State v. Zuber, 227 N.J. 422 (2017), that
juveniles cannot be sentenced to the functional equivalent of life without parole.
Defendant contended that his sentence was unconstitutional because his first strike
occurred when he was a juvenile and the sentencing court did not consider the Miller
factors before imposing a mandatory life sentence under the Three Strikes Law.

      The trial court denied defendant’s motion, and the Appellate Division affirmed.
The Court granted certification. 246 N.J. 316 (2021).

HELD: The Three Strikes Law and the mandatory life-without-parole sentence imposed
upon defendant under that statute do not violate the constitutional prohibition on cruel
and unusual punishment. Further, Miller and Zuber have no application to adult
defendants sentenced under the Three Strikes Law.
                                            1
1. When challenging the constitutionality of a sentencing statute, a defendant must
overcome the strong presumption of constitutionality that attaches to any legislative
enactment. Where reasonable minds may differ regarding the constitutionality of a
statute, courts defer to the will of the Legislature. (pp. 11-12)

2. Determining whether punishment is cruel and unusual under the Eighth Amendment
of the United States Constitution and Article I, Paragraph 12 of the New Jersey
Constitution requires the following three-part inquiry: First, does the punishment for the
crime conform with contemporary standards of decency? Second, is the punishment
grossly disproportionate to the offense? Third, does the punishment go beyond what is
necessary to accomplish any legitimate penological objective? (pp. 12-13)

3. Aimed at protecting the public from offenders who repeatedly commit serious
offenses, the Three Strikes Law imposes a mandatory sentence of life without parole
upon any person convicted on three separate occasions of certain violent crimes,
including murder, manslaughter, aggravated assault, kidnapping, sexual assault, and
robbery. N.J.S.A. 2C:43-7.1(a). The Court upheld the constitutionality of the Three
Strikes Law in State v. Oliver, when -- in addition to rejecting challenges advanced under
other constitutional provisions -- it made clear that the Three Strikes Law does not
constitute cruel and unusual punishment. 162 N.J. 580, 585-89 (2000). (pp. 13-15)

4. In Miller, the United States Supreme Court held that mandatory life-without-parole
sentences constitute cruel and unusual punishment when imposed on juvenile offenders
but did not foreclose juveniles from being sentenced to life without parole. 567 U.S. at
465, 480. Instead, the Court instructed sentencing courts to take into consideration the
“hallmark features” of youth, the nature of the juvenile’s environment, the effect of
youthful “incompetencies” on the prosecution’s outcome, and the “possibility of
rehabilitation.” See id. at 477-78. In Zuber, the Court extended application of the Miller
factors to situations where a juvenile is facing a term of imprisonment that is the practical
equivalent to life without parole. 227 N.J. at 429-30. (pp. 16-17)

5. Applying the three-part test here, the Court notes first that the Three Strikes Law
continues to conform to contemporary standards of decency: federal courts have
overwhelmingly held that the Eighth Amendment does not prohibit counting juvenile
offenses as strikes, and most states with three-strikes legislation count juvenile-age
convictions as strikes where the defendant was waived up to adult court. Second, an
enhanced life-without-parole sentence is not grossly disproportionate where the offense is
a dangerous and violent first-degree crime. Most importantly, the punishment serves the
legitimate penological objective of incapacitating serious third-time offenders. The
Three Strikes Law “was a response to a genuine legislative concern that repeat offenders
pose a unique danger to society.” Oliver, 162 N.J. at 589. (pp. 17-20)



                                              2
6. The fact that the Legislature limited the definition of recidivists under the persistent
offender statute, N.J.S.A. 2C:44-3(a), to defendants over the age of twenty-one who
committed their three qualifying crimes after turning eighteen reinforces, rather than
undermines, the Court’s conclusion. N.J.S.A. 2C:44-3(a) illustrates plainly that the
Legislature knows how to establish minimum ages for predicate offenses. It chose to do
so in the persistent offender statute but did not include similar limits when it enacted the
Three Strikes Law. It is the Legislature’s prerogative to impose a requirement in one
context but not another; courts must treat that distinction as meaningful. (pp. 21-23)

7. Nor do the holdings in Miller and Zuber change the outcome of the Court’s
constitutional analysis. Those cases are uniquely concerned with the sentencing of
juvenile offenders to lifetime imprisonment or its functional equivalent without the
possibility of parole. There is nothing in Miller or Zuber that precludes application of a
recidivist statute such as the Three Strikes Law to an adult defendant. Indeed, as made
clear in Oliver, the enhanced sentence under the Three Strikes Law is not imposed “‘as
either a new jeopardy or additional penalty for earlier crimes,’ but instead as a ‘stiffened
penalty for the latest crime.’” 162 N.J. at 586. (pp. 23-24)

       AFFIRMED.

       JUSTICE ALBIN, dissenting, expresses the view that the use of Ryan’s juvenile
conviction as a predicate offense for the purpose of imposing a mandatory life sentence
under the Three Strikes Law violates the cruel and unusual punishment provisions of the
Federal and State Constitutions. Justice Albin states that the majority’s decision in this
case cannot be squared with the consolidated opinion in State v. Comer and State v.
Zarate, in which the Court stressed that because “children are different from adults,” the
lengthy mandatory sentences imposed against Comer and Zarate for their juvenile murder
convictions were cruel and unusual under the State Constitution. State v. Comer, ___
N.J. ___, ___ (2022) (slip op. at 4-6, 51). Justice Albin notes that, whereas Comer and
Zarate are now eligible for release after serving twenty years, Ryan -- sentenced to a life
term at age twenty-three -- must serve forty-seven years before he will be eligible for
release, based on his juvenile conviction. In Justice Albin’s view, giving Ryan’s juvenile
conviction the same constitutional weight as his adult convictions is at odds with the
evolving standards of decency addressed in federal and state constitutional caselaw.

CHIEF JUSTICE RABNER and JUSTICES PATTERSON and FERNANDEZ-
VINA join in JUSTICE SOLOMON’s opinion. JUSTICE ALBIN filed a dissent, in
which JUSTICE PIERRE-LOUIS joins.




                                              3
       SUPREME COURT OF NEW JERSEY
             A-65 September Term 2020
                       085165


                 State of New Jersey,

                Plaintiff-Respondent,

                          v.

                    Samuel Ryan,

                Defendant-Appellant.

        On certification to the Superior Court,
                  Appellate Division.

     Argued                         Decided
 November 29, 2021              February 7, 2022


James K. Smith, Jr., Assistant Deputy Public Defender,
argued the cause for appellant (Joseph E. Krakora, Public
Defender, attorney; James K. Smith, Jr., of counsel and
on the briefs).

Daniel A. Finkelstein, Deputy Attorney General, argued
the cause for respondent (Andrew J. Bruck, Acting
Attorney General, attorney; Daniel A. Finkelstein, of
counsel and on the briefs).

Elana Wilf argued the cause for amici curiae the Rutgers
Criminal and Youth Justice Clinic and American Civil
Liberties Union of New Jersey (Rutgers University
School of Law – Newark Criminal and Youth Justice
Clinic and American Civil Liberties Union of New Jersey
Foundation, attorneys; Elana Wilf, Laura Cohen,
Alexander Shalom, and Jeanne LoCicero, of the brief).

                          1
            Dillon J. McGuire argued the cause for amicus curiae
            Association of Criminal Defense Lawyers of New Jersey
            (Pashman Stein Walder Hayden, attorneys; Dillon J.
            McGuire, of counsel and on the brief, and CJ Griffin, on
            the brief).


           JUSTICE SOLOMON delivered the opinion of the Court.


      In the winter of 1996, at the age of twenty-three, defendant Samuel Ryan

robbed a Bridgeton, New Jersey gas station at gunpoint, stealing $100 and

shooting a store clerk in the process. The offense resulted in defendant’s third

first-degree robbery conviction, and he was sentenced to life in prison without

parole pursuant to the Persistent Offender Accountability Act, N.J.S.A. 2C:43-

7.1(a), known as the “Three Strikes Law.”

      A “legislative reaction to . . . shocking murders by paroled offenders,”

the Three Strikes Law mandates a sentence of life imprisonment without

parole for a third-time offender who had been convicted of certain serious and

violent offenses on two prior occasions. State v. Oliver, 162 N.J. 580, 583

(2000). Defendant’s three strikes included two first-degree armed robberies

committed as a sixteen-year-old juvenile; he was waived to Superior Court 1


1
  Defendant was waived to Superior Court pursuant to N.J.S.A. 2A:4A-26
(2014), which was repealed effective March 1, 2016, by L. 2015, c. 89, § 6.
The replacement waiver statute, which remains current, raised the age of
eligibility for waiver to fifteen years old, among other changes. See N.J.S.A.
2A:4A-26.1.
                                          2
and prosecuted jointly for both crimes -- the first strike. After his release from

prison, at the age of twenty-three, defendant committed two first-degree armed

robberies -- the second and third strikes. 2

      In this appeal, defendant contends that the Three Strikes Law violates

the prohibition against cruel and unusual punishment contained in the Eighth

Amendment of the United States Constitution and Article I, Paragraph 12 of

the New Jersey Constitution. He alleges that, by allowing courts to count

crimes committed while under the age of eighteen as predicate offenses in

sentencing defendants to mandatory life without parole, the Three Strikes Law

ignores the constitutional constraints embodied in Miller v. Alabama, 567 U.S.

460 (2012), and State v. Zuber, 227 N.J. 422 (2017), which prohibit imposition

of mandatory life-without-parole sentences or their functional equivalent on

juvenile offenders.

      Because defendant committed his third offense and received an enhanced

sentence of life without parole as an adult, we hold that this appeal does not

implicate Miller or Zuber. Accordingly, we affirm defendant’s sentence and

reaffirm the constitutionality of the Three Strikes Law.




2
  Because defendant’s earlier armed robbery convictions count as a single
strike, we refer to these offenses committed as an adult as defendant’s second
and third offenses or strikes for purposes of the Three Strikes Law.
                                        3
                                         I.

                                         A.

      We derive the following facts from the record of the court that sentenced

defendant for his third strike.

      At the age of sixteen, defendant committed two armed robberies within

two days in November 1989. First, defendant and an accomplice robbed a gas

station with a nine-millimeter semi-automatic pistol. Two days later,

defendant and his accomplice committed another robbery at an apartment

complex in Bridgeton, New Jersey with a .22-caliber rifle. Defendant was

waived to Superior Court and prosecuted as an adult for both crimes

concurrently; defendant pled guilty to two counts of first-degree robbery,

N.J.S.A. 2C:15-1(a). The court found that defendant committed a first-degree

Graves Act3 offense and sentenced him to ten years’ imprisonment with three

and a third years of parole ineligibility.

      Defendant was released on parole in May 1993. In February 1996, at the

age of twenty-three, less than three years after his release from prison,

defendant committed two more armed robberies. First, he and a co-defendant



3
  The Graves Act imposes mandatory prison sentences on defendants who
commit crimes, such as robbery, while carrying a firearm, and requires
extended mandatory terms for defendants who have committed more than one
such offense. N.J.S.A. 2C:43-6(c).
                                      4
stole cigarettes, food stamps, and $243 from a Wawa in Vineland, assaulting

two employees in the process. Three weeks later, defendant, acting alone,

committed another armed robbery at a Bridgeton gas station, where he stole

$100 and shot a store clerk in the neck, fracturing his jaw. Defendant was

indicted separately for each robbery.

      Following trial on the Wawa robbery, a jury convicted defendant of first-

degree robbery, N.J.S.A. 2C:15-1(a), among other charges. The trial court

sentenced defendant to a sixty-year extended term under the Graves Act with

twenty years of parole ineligibility.

      Five months later, a jury convicted defendant of the gas station robbery.

The State moved to sentence defendant to an extended term pursuant to the

Three Strikes Law, predicated upon his 1990 conviction of two counts of first-

degree robbery, his 1997 conviction of first-degree robbery, and the current

conviction. Finding that defendant had committed three first-degree armed

robberies and first-degree attempted murder, the sentencing judge granted the

State’s application for an extended term sentence and imposed concurrent

mandatory life sentences without parole for the armed robbery and attempted

murder convictions.

      Defendant appealed his convictions and sentence. Defendant’s

arguments included that the mandatory sentence of life without parole imposed

                                        5
under the Three Strikes Law constituted cruel and unusual punishment. The

Appellate Division affirmed defendant’s convictions and life sentences without

parole, noting that it had already found the Three Strikes Law to be

constitutional.4 We denied defendant’s petition for certification.

        Defendant thereafter filed eleven post-conviction relief (PCR) petitions

between 1999 and 2012. None were successful, and defendant remained

incarcerated.

                                         B.

        In 2018, defendant filed his twelfth PCR petition -- a motion to correct

an illegal sentence -- relying on the United States Supreme Court’s holding in

Miller v. Alabama, 567 U.S. 460, that mandatory life-without-parole sentences

for juvenile offenders are unconstitutional, and this Court’s holding in State v.

Zuber, 227 N.J. 422, that juveniles cannot be sentenced to the functional

equivalent of life without parole. Defendant contended that his sentence was

unconstitutional because his first strike occurred when he was a juvenile and

the sentencing court did not consider the Miller factors5 before imposing a

mandatory life sentence under the Three Strikes Law.



4
 This Court affirmed the statute’s constitutionality the following year in
Oliver, 162 N.J. 580.
5
    Miller, 567 U.S. at 477-78.
                                         6
      The trial court denied defendant’s motion, finding that because

defendant received his enhanced life sentence as an adult, Miller and Zuber did

not apply. The court explained that defendant’s conviction while a juvenile

counted as a conviction in adult court for a first-degree Graves Act offense -- a

first strike. Miller and Zuber, the court further reasoned, are intended to offer

incarcerated juveniles a meaningful opportunity to re-enter society upon

rehabilitation, but defendant already had that opportunity and chose to return

to his violent behaviors as an adult. The court therefore held that defendant

properly received an enhanced sentence under the Three Strikes Law.

      The Appellate Division affirmed, adopting the trial court’s reasoning

that defendant received his mandatory life sentence as an adult and that Miller

and Zuber were therefore inapposite. The court further noted that defendant

had his opportunity to re-enter society when he was released from prison in

1993, but instead continued to commit even more violent crimes.

      This Court granted defendant’s petition for certification to consider

whether a defendant’s prior juvenile-age conviction counts as a predicate

offense under the Three Strikes Law. 246 N.J. 316 (2021). We then granted

leave to participate as amici curiae to the Association of Criminal Defense

Lawyers of New Jersey (ACDL) and to the Rutgers Criminal and Youth Justice




                                        7
Clinic and the American Civil Liberties Union of New Jersey, participating

jointly (collectively, Rutgers Clinic).

                                          II.

      Defendant contends that allowing sentencing courts to count juvenile

offenses as strikes when imposing on defendants mandatory life-without-

parole sentences violates both the Eighth Amendment of the United States

Constitution, and Article I, Paragraph 12 of the New Jersey Constitution. He

argues that juvenile-age convictions are not the same as convictions for

offenses committed as an adult and therefore cannot be considered under the

Three Strikes Law because juveniles are less culpable and less deserving of

such severe punishment than adults. Defendant notes that, in sentencing him

to life without parole, the court did not apply the Miller factors to his first

strike or consider how young he was at the time of the offense. He argues that

the Three Strikes Law’s mandatory minimum sentence of life without parole

precludes judges from considering youth as a mitigating factor at sentencing

and denies the offender a meaningful opportunity to obtain release based upon

demonstrated maturity and rehabilitation.

      Defendant also highlights that the Three Strikes Law contains no

language limiting its application to juvenile offenders and contends that

sentencing courts could conceivably impose mandatory life-without-parole

                                          8
sentences even when all three offenses were committed while a juvenile.

Finally, defendant argues that because the “persistent offender” statute,

N.J.S.A. 2C:44-3(a), defines recidivists as defendants over the age of twenty-

one who committed three first-, second-, or third-degree qualifying crimes

after turning eighteen, the Legislature could not reasonably have intended to

include offenses committed as a juvenile under the Three Strikes Law.

      Amici advance substantially the same constitutional arguments as

defendant. The ACDL also contends that notions of fundamental fairness

preclude counting prior juvenile convictions as predicate offenses under the

Three Strikes Law. The Rutgers Clinic extends defendant’s argument further,

asserting that this Court should not count any offenses committed before a

defendant reaches the age of twenty-six as strikes under the Three Strikes Law.

      The State counters that defendant has not met his burden in proving the

Three Strikes Law unconstitutional and that his sentence should therefore be

affirmed. Noting that the Legislature enacted the statute as a response to

heinous crimes committed by recidivist offenders, the State asserts that, in

declining to differentiate between juvenile and adult offenses, the Legislature

intended that juvenile offenses be considered in the same way as adult offenses

under the Three Strikes Law. The State reasons that juvenile offenses are

considered at sentencing as evidence of a likelihood to reoffend, citing

                                        9
N.J.S.A. 2C:44-1(a)(6) and case law. More importantly, the State emphasizes

that offenders like defendant, who commit violent crimes as adults despite

having served time in prison, are no longer juveniles when they are sentenced

under the Three Strikes Law, making Miller and Zuber inapplicable.

Accordingly, the State insists that life without parole is a constitutional

sentence considering defendant’s propensity to reoffend.

      The State further notes that other courts, including eight United States

Courts of Appeals, have held that juvenile offenses can be considered under

recidivist statutes like the Three Strikes Law. The State refutes defendant’s

contention that the “persistent offender” statute is inconsistent with allowing

consideration of juvenile-age offenses under the Three Strikes Law, arguing

that the Legislature reasonably determined that the dangerous nature of first-

degree crimes covered by the Three Strikes Law requires that offenders who

committed a qualifying offense while a juvenile nevertheless should be

incapacitated for life.

                                        III.

                                        A.

      Defendant’s PCR petition claims that his sentence imposed under the

Three Strikes Law is illegal. Ordinarily a defendant must file a PCR petition

within the time prescribed by Rule 3:22-12, but a defendant may challenge an

                                        10
illegal sentence at any time as provided by Rule 3:21-10(b)(5). “An ‘illegal

sentence’ is one ‘not imposed in accordance with the law,’” including a

sentence that violates a constitutional safeguard. Zuber, 227 N.J. at 437

(quoting State v. Acevedo, 205 N.J. 40, 45 (2011)). We begin our discussion

here by reviewing the applicable standards of review when considering a

defendant’s motion to correct an illegal sentence.

      When challenging the constitutionality of a sentencing statute, a

defendant must overcome “[t]he strong presumption of constitutionality that

attaches” to any legislative enactment. State v. Buckner, 223 N.J. 1, 14 (2015)

(alteration in original) (quoting Hamilton Amusement Ctr. v. Verniero, 156

N.J. 254, 285 (1998)). “The foundation for that presumption is solid and clear:

the challenged law ‘represents the considered action of a body composed of

popularly elected representatives’” and is entitled to judicial deference. Ibid.

(quoting N.J. Sports & Exposition Auth. v. McCrane, 61 N.J. 1, 8 (1972)). To

overcome the strong presumption of validity, the defendant must demonstrate

that the statute’s “repugnancy to the constitution is clear beyond reasonable

doubt.” Ibid. (quoting Gangemi v. Berry, 25 N.J. 1, 10 (1957)). Where

reasonable minds may differ regarding the constitutionality of a statute, we

will defer to the will of the Legislature. Id. at 15. We must be mindful of such

deference while considering the Three Strikes Law in the context of the Eighth

                                       11
Amendment of the United States Constitution and Article I, Paragraph 12 of

the New Jersey Constitution.

                                        B.

      The ban on excessive punishment “flows from the basic precept of

justice that punishment for crime should be graduated and proportioned to the

offense.” Zuber, 227 N.J. at 437 (internal quotation marks omitted) (quoting

Roper v. Simmons, 543 U.S. 551, 560 (2005)). The test to determine whether

punishment is cruel and unusual under the Eighth Amendment of the United

States Constitution and Article I, Paragraph 12 of the New Jersey Constitution

is “generally the same.” Id. at 438 (quoting State v. Ramseur, 106 N.J. 123,

169 (1987)). Both the Federal and State Constitutions require the following

three-part inquiry:

            First, does the punishment for the crime conform with
            contemporary standards of decency? Second, is the
            punishment grossly disproportionate to the offense?
            Third, does the punishment go beyond what is
            necessary to accomplish any legitimate penological
            objective?

            [Ibid. (quoting Ramseur, 106 N.J. at 169).]

      In assessing the first prong, courts look to the legislative enactments of

their own state and other states as the best markers of contemporary standards

of decency. See Roper, 543 U.S. at 564-68. For the second prong, courts

weigh “the culpability of the offenders at issue in light of their crimes and
                                       12
characteristics, along with the severity of the punishment in question.”

Graham v. Florida, 560 U.S. 48, 67 (2010). Finally, for the third prong, courts

consider whether the punishment adequately fulfills the traditional penological

goals of retribution, deterrence, incapacitation, and rehabilitation. Id. at 72-74.

Application of this three-factor test to the present appeal governs whether New

Jersey’s Three Strikes Law is constitutional as applied to defendant and others

for whom one or more of the three requisite “strikes” relates to a juvenile

offense.

                                        C.

      Inspired by federal three-strikes legislation, our Legislature passed its

own three-strikes law in 1995. See Oliver, 162 N.J. at 583 (noting that the

Legislature passed the Persistent Offender Accountability Act, L. 1995, c. 126,

§ 2 (codified at N.J.S.A. 2C:43-7.1(a)), after the federal Violent Crime Control

and Law Enforcement Act of 1994, Pub. L. No. 103-322, 108 Stat. 1796

(1994)). Aimed at protecting the public from offenders who repeatedly

commit serious offenses, the Three Strikes Law imposes a mandatory sentence

of life without parole upon any person convicted on three separate occasions of

certain violent crimes, including murder, manslaughter, aggravated assault,

kidnapping, sexual assault, and robbery. N.J.S.A. 2C:43-7.1(a). The statute

provides that

                                        13
            [a] person convicted of a crime under any of the
            following: N.J.S.A. 2C:11-3; subsection a. of N.J.S.A.
            2C:11-4; a crime of the first degree under N.J.S.A.
            2C:13-1, paragraphs (3) through (6) of subsection a. of
            N.J.S.A. 2C:14-2; N.J.S.A. 2C:15-1; or section 1 of L.
            1993, c. 221 ([N.J.S.A.] 2C:15-2), who has been
            convicted of two or more crimes that were committed
            on prior and separate occasions, regardless of the dates
            of the convictions, under any of the foregoing sections
            or under any similar statute of the United States, this
            State, or any other state for a crime that is substantially
            equivalent to a crime under any of the foregoing
            sections, shall be sentenced to a term of life
            imprisonment by the court, with no eligibility for
            parole.

            [Ibid.]

      This Court upheld the constitutionality of the Three Strikes Law more

than twenty years ago in State v. Oliver, 162 N.J. at 585-88. In that case, we

first determined that the law does not violate the double jeopardy clause of the

State and Federal Constitutions because the enhanced sentence is not imposed

“‘as either a new jeopardy or additional penalty for earlier crimes,’ but instead

as a ‘stiffened penalty for the latest crime, which was considered to be an

aggravated offense because it is a repetitive one.’” Id. at 586 (quoting Witte v.

United States, 515 U.S. 389, 400 (1995)). We also concluded that the statute

did not offend separation of powers by “impermissibly increas[ing] the

discretionary power of prosecutors while stripping the judiciary of all

discretion to craft sentences,” noting that the Legislature’s “‘power to preclude

                                        14
judicial suspension of sentences’” is inherent in the “‘power to enact

mandatory sentencing laws in the first place.’” Id. at 586-87 (quoting State v.

Des Marets, 92 N.J. 62, 80-81 (1983)). We likewise rejected arguments that

the Law violates the Ex Post Facto and Equal Protection Clauses. Id. at 587,

589-92.

      Most importantly for present purposes, our holding in Oliver made clear

that the Three Strikes Law does not constitute cruel and unusual punishment.

Id. at 588-89. Applying the required “three-part inquiry,” we first found that

the statute comports with contemporary standards of decency, as the federal

government and at least twenty-four other jurisdictions had enacted similar

legislation. Id. at 588. We further determined that the enhanced life-without-

parole sentence is not grossly disproportionate where the offense is a

dangerous first-degree crime. Id. at 588-89. Finally, we concluded that the

enhanced sentence was necessary to fulfill the traditional penological objective

of incapacitating recidivist offenders, who pose a particular danger to society.

Id. at 589. Whether the same result is compelled when one of the three

qualifying offenses was committed when the defendant was a juvenile requires

review of the federal and state constitutional protections embodied in Miller

and Zuber, and their application to this appeal.




                                       15
                                       D.

      In Miller, the United States Supreme Court held that mandatory life-

without-parole sentences constitute cruel and unusual punishment when

imposed on juvenile offenders. 567 U.S. at 465. Although the U.S. Supreme

Court stressed that sentencing courts must consider “how children are

different, and how those differences counsel against irrevocably sentencing

them to lifetime in prison,” it did not foreclose juveniles from being sentenced

to life without parole. Id. at 480. Instead, the Court instructed sentencing

courts to take into consideration the “hallmark features” of youth, the nature of

the juvenile’s environment, the effect of youthful “incompetencies” on the

prosecution’s outcome, and the “possibility of rehabilitation”:

            Mandatory life without parole for a juvenile precludes
            consideration of his chronological age and its hallmark
            features -- among them, immaturity, impetuosity, and
            failure to appreciate risks and consequences.          It
            prevents taking into account the family and home
            environment that surrounds him -- and from which he
            cannot usually extricate himself -- no matter how brutal
            or dysfunctional. It neglects the circumstances of the
            homicide offense, including the extent of his
            participation in the conduct and the way familial and
            peer pressures may have affected him. Indeed, it
            ignores that he might have been charged and convicted
            of a lesser offense if not for incompetencies associated
            with youth -- for example, his inability to deal with
            police officers or prosecutors (including on a plea
            agreement) or his incapacity to assist his own attorneys.
            And finally, this mandatory punishment disregards the

                                       16
            possibility of rehabilitation          even   when   the
            circumstances most suggest it.

            [Id. at 477-78 (citations omitted).]

      In Zuber, we built upon this federal juvenile sentencing jurisprudence

and extended application of the Miller factors to situations where a juvenile is

facing a term of imprisonment that is the practical equivalent to life without

parole. 227 N.J. at 429-30. In doing so, we acknowledged that “Miller’s

concerns apply broadly: to cases in which a defendant commits multiple

offenses during a single criminal episode; to cases in which a defendant

commits multiple offenses on different occasions; and to homicide and non -

homicide cases.” Id. at 448. We did not, however, extend Miller’s protections

to defendants sentenced for crimes committed when those defendants were

over the age of eighteen.

                                       IV.

                                       A.

      Defendant asserts that the constitutional protections against cruel and

unusual punishment bar application of the Three Strikes Law to any individual

who committed at least one of the predicate offenses as a juvenile.

Nevertheless, application of the three-factor test for cruel and unusual

punishment utilized in Miller and Zuber to the Three Strikes Law leads us to

the same conclusion today as it did over twenty years ago in Oliver, 162 N.J.
                                       17
580. The Three Strikes Law and its application to defendant are both

constitutionally permissible.

      First, a survey of other jurisdictions demonstrates that the Three Strikes

Law continues to conform to contemporary standards of decency. Federal

Courts of Appeals have overwhelmingly held that the Eighth Amendment does

not prohibit counting juvenile offenses as strikes. See, e.g., United States v.

Hunter, 735 F.3d 172, 174-76 (4th Cir. 2013); United States v. Graham, 622

F.3d 445, 461-64 (6th Cir. 2010); United States v. Salahuddin, 509 F.3d 858,

863-64 (7th Cir. 2007); United States v. Scott, 610 F.3d 1009, 1018 (8th Cir.

2010); United States v. Edwards, 734 F.3d 850, 851, 853 (9th Cir. 2013);

United States v. Orona, 724 F.3d 1297, 1307-08 (10th Cir. 2013); United

States v. Hoffman, 710 F.3d 1228, 1233 (11th Cir. 2013).

      And most states with similar three-strikes legislation count juvenile-age

convictions as strikes where the defendant was waived up to adult court. See,

e.g., Wilson v. State, 521 S.W.3d 123, 128 (Ark. 2017); Vickers v. State, 117

A.3d 516, 519-20 (Del. 2015); State v. Standard, 569 S.E.2d 325, 326, 328-29

(S.C. 2002); State v. Teas, 447 P.3d 606, 619-20 (Wash. Ct. App. 2019),

review denied, 460 P.3d 182 (Wash. 2020); Commonwealth v. Lawson, 90

A.3d 1, 6-8 (Pa. Super. Ct. 2014). Cf. Tenn. Code Ann. § 40-35-120(e)(3)




                                       18
(providing that juvenile-age convictions in adult court count as predicate

offenses so long as the conviction resulted in a custodial sentence).6

      Second, an enhanced life-without-parole sentence is not grossly

disproportionate where the offense is a dangerous and violent first-degree

crime, such as armed robbery or attempted murder, the offenses for which

defendant here received his final strike. 7 Furthermore, as we noted in Oliver,

repeat offenders are already subject to mandatory enhanced sentences under

other statutes like the Habitual Offender Act and the Graves Act. See 162 N.J.

at 588-89. This consistent application of extended terms reflects a legislative

determination that such lengthy sentences are proportionate to the offenses

covered by these statutes.

      Lastly and most importantly, the punishment serves the legitimate

penological objective of incapacitating serious third-time offenders. The


6
  We note that those states that have chosen to limit application of their
recidivist statutes to individuals who committed their first qualifying offense
when over the age of eighteen have all done so through the legislative process.
See, e.g., Ky. Rev. Stat. Ann. 532.080(2), (3); N.M. Stat. Ann. § 31-18-23(C);
N.D. Cent. Code § 12.1-32-09(1)(c); Wyo. Stat. Ann. § 6-10-201(b)(ii).
Whether to amend our law in that way is for the Legislature to determine.
7
  Despite our dissenting colleague’s insistence to the contrary, State v.
Laurick, 120 N.J. 1 (1990), is not an “apt comparison” for analyzing the
grossly disproportionate factor or any other issue in this case. See post at ___
(slip op. at 12). Our decision in Laurick is predicated on the Sixth Amendment
right to counsel, not the Eighth Amendment’s bar on cruel and unusual
punishment.
                                       19
Three Strikes Law “was a response to a genuine legislative concern that repeat

offenders pose a unique danger to society,” as rehabilitative efforts have failed

those defendants. Oliver, 162 N.J. at 589. Accordingly, the Legislature

determined that an enhanced sentence of life without parole is necessary to

protect the public from the most dangerous persistent offenders.

      Here, defendant received his enhanced sentence on his third armed

robbery conviction, having already served three and a third years of a ten-year

prison sentence for his first offense, committed at the age of sixteen.

Defendant was not only undeterred by incarceration, but his crimes committed

after release from state prison grew increasingly violent: defendant assaulted

two Wawa employees during the commission of his first post-release offense

and then, before his arrest, shot a store clerk during his final robbery.

      In sum, defendant’s sentence accords with all elements of the three-part

test and therefore does not constitute cruel and unusual punishment within the

meaning of the Federal or State Constitution. 8




8
  Again, defendant challenged his sentence on the sole basis that he committed
the first predicate offense while he was a juvenile. Our finding that the Three
Strikes Law is valid on its face leaves open the possibility for relief via
specific as-applied challenges in other cases that present unusual
circumstances.
                                        20
                                        B.

      Nor do defendant and amici’s arguments regarding legislative intent, the

requirements of Miller and Zuber, or other constitutional principles militate in

favor of vacating defendant’s sentence.

      Defendant attributes significance to the fact that the Legislature limited

the definition of recidivists under the persistent offender statute, N.J.S.A.

2C:44-3(a), to defendants over the age of twenty-one who committed their

three qualifying crimes after turning eighteen. He contends that this definition

shows the Legislature could not have intended to allow juvenile-age offenses

to be considered under the Three Strikes Law.

      This argument is unavailing. The statute to which defendant points

illustrates plainly that the Legislature knows how to establish minimum ages

for predicate offenses. It chose to do so in the persistent offender statute,

which was enacted in 1978 and has been amended on numerous occasions

since then without alteration to the age requirement. See N.J.S.A. 2C:44-3(a).9

Yet, despite its attention to the age limits for predicate offenses in the


9
   In 1979, the Legislature revealed its attentiveness to the statute’s age
requirements when it amended N.J.S.A. 2C:44-3(a) “to clarify that the
defendant must be 21 at the time of the commission of the crime for which he
is to be judged a persistent offender” rather than the date he is sentenced. S.
Judiciary Comm. Statement to S. 3202 9-10 (June 18, 1979); see L. 1979, c.
178, § 95.

                                        21
persistent offender statute, the Legislature did not include similar limits when

it enacted the Three Strikes Law in 1995. See L. 1995, c. 126, § 2. Nor did it

impose such limits when it modified the Three Strikes Law in 2003 to clarify

that the strikes are established by date of the offense, not the date of the

conviction, see L. 2003, c. 48, § 1, even though, by then, the statute had been

applied for eight years without regard to the age at which the first or second

strikes were committed.

      It is the Legislature’s prerogative to impose a requirement in one context

but not another; it is our duty to treat that distinction as meaningful. See, e.g.,

In re Registrant H.D., 241 N.J. 412, 423 (2020) (“The PSL provisions

demonstrate that the Legislature knows how to tie Megan’s Law requirements

to non-Megan’s Law offenses when it chooses; it did not choose to do so in

subsection (f).”). The persistent offender statute notably encompasses a wider

range of graded offenses -- first-, second-, and third-degree qualifying crimes

-- than the Three Strikes Law, which is limited to certain first-degree violent

offenses. The difference in application of the two statutes reflects a deliberate

choice by the Legislature to further designate those offenses covered under the

Three Strikes Law as especially egregious and requiring the defendant’s

incapacitation -- even where one of the predicate offenses was committed by a

juvenile. This Court will “neither rewrite a plainly written enactment of the

                                        22
Legislature nor presume that the Legislature intended something other than

that expressed by way of the plain language.” 10 State v. J.V., 242 N.J. 432,

443 (2020) (alteration omitted) (quoting O’Connell v. State, 171 N.J. 484, 488

(2002)).

      Defendant also contends that, by counting juvenile-age crimes as

predicate offenses, the Three Strikes Law deprives the offender of a

meaningful opportunity to rehabilitate and reenter society as contemplated by

Miller and Zuber. Defendant insists therefore that Miller and Zuber must

necessarily change the outcome of our constitutional analysis. We disagree.

      Miller and Zuber are intended to afford juveniles an opportunity for

rehabilitation and ultimate release from incarceration. See Miller, 567 U.S. at

479 (finding that “children’s . . . heightened capacity for change” necessarily

limits the “appropriate occasions for sentencing juveniles to” life without

parole); Zuber, 227 N.J. at 451 (noting that “it is difficult at an early age to

differentiate between the immature offender who may reform and the juvenile



10
   Because we will not rewrite the plain language of a legislative enactment,
we likewise dismiss the Rutgers Clinic’s contention that offenses should not
count as strikes under the Three Strikes Law until a defendant reaches the age
of twenty-six. The Legislature has chosen eighteen as the threshold age for
adulthood in criminal sentencing. Although this choice may seem arbitrary, “a
line must be drawn,” and “[t]he age of [eighteen] is the point where society
draws the line for many purposes between childhood and adulthood.” Roper,
543 U.S. at 574.
                                       23
who is irreparably corrupt”). Thus, Miller and Zuber are uniquely concerned

with the sentencing of juvenile offenders to lifetime imprisonment or its

functional equivalent without the possibility of parole.

      Defendant committed his second and third armed robberies as a twenty-

three year old, and was therefore an adult being sentenced for a crime

committed as an adult. There is nothing in Miller or Zuber that precludes

application of a recidivist statute such as the Three Strikes Law to an adult

defendant who meets the carefully considered statutory requirements set by the

Legislature. Indeed, as we made clear in Oliver, the enhanced sentence under

the Three Strikes Law is not imposed “‘as either a new jeopardy or additional

penalty for earlier crimes,’ but instead as a ‘stiffened penalty for the latest

crime.’” 162 N.J. at 586 (quoting Witte, 515 U.S. at 400). The Three Strikes

Law thus applies to those offenders who “have forfeited the opportunity to

attempt rehabilitation, having failed repeatedly to desist from serious criminal

conduct.” State v. Galiano, 349 N.J. Super. 157, 165 (App. Div. 2002). As an

adult who committed a third armed robbery, defendant satisfied the statutory

preconditions of the Three Strikes Law and was sentenced accordingly.

      Finally, we reject the ACDL’s argument that constitutional principles of

fundamental fairness preclude juvenile convictions from being counted as

predicate offenses under the Three Strikes Law. The fundamental fairness

                                         24
doctrine “serves to protect citizens generally against unjust and arbitrary

governmental action” where there is otherwise “no explicit statutory or

constitutional protection to be invoked.” State v. Njango, 247 N.J. 533, 548-

49 (2021) (quoting Doe v. Poritz, 142 N.J. 1, 108-09 (1995)). We apply the

doctrine “sparingly and only where the interests involved are especially

compelling.” Id. at 549 (internal quotation marks omitted) (quoting State v.

Saavedra, 222 N.J. 39, 67 (2015)). We do not find the Legislature’s policy

decision to count qualifying juvenile-age crimes as strikes to be fundamentally

unfair because, as already explained, the enhanced life-without-parole sentence

is imposed only upon commission of a third, violent first-degree crime as an

adult.

         We therefore hold that the Three Strikes Law and the mandatory life-

without-parole sentence imposed upon defendant under that statute do not

violate the constitutional prohibition on cruel and unusual punishment. We

further hold that Miller and Zuber have no application to adult defendants

sentenced under the Three Strikes Law. Accordingly, we affirm defendant’s

sentence.

                                        V.

         For the reasons expressed, we affirm the judgment of the Appellate

Division.

                                        25
       CHIEF JUSTICE RABNER and JUSTICES PATTERSON and
FERNANDEZ-VINA join in JUSTICE SOLOMON’s opinion. JUSTICE ALBIN
filed a dissent, in which JUSTICE PIERRE-LOUIS joins.




                              26
                              State of New Jersey,

                             Plaintiff-Respondent,

                                        v.

                                 Samuel Ryan,

                             Defendant-Appellant.


                         JUSTICE ALBIN, dissenting.


      Today, under New Jersey’s Three Strikes Law, the majority upholds

Samuel Ryan’s mandatory term of life imprisonment imposed on account of a

robbery he committed when he was sixteen years old. The Three Strikes Law

makes that “juvenile” robbery conviction a predicate crime (the first strike) --

along with the two crimes Ryan committed three weeks apart when he was

twenty-three years old (the two other strikes) -- authorizing the mandatory life

without parole sentence. See N.J.S.A. 2C:43-7.1(a).1 The majority finds that

the use of Ryan’s juvenile conviction to justify the life term does not violate

our federal and state prohibitions against cruel and unusual punishment.




1
  A juvenile conviction in this opinion refers to any conviction in which a
defendant under the age of eighteen committed a criminal offense and was
waived up to adult court for prosecution.
                                        1
      That finding, however, can hardly be squared with this Court’s

consolidated opinion in State v. Comer and State v. Zarate, issued just one

month ago. In those cases, we stated that “children are different from adults”

because they “lack maturity, can be impetuous, are more susceptible to

pressure from others, and often fail to appreciate the long-term consequences

of their actions.” State v. Comer, ___ N.J. ___, ___ (2022) (slip op. at 4)

(citing Miller v. Alabama, 567 U.S. 460, 477 (2012)). Those distinguishing

factors of youth, among others, led this Court to hold that the lengthy

mandatory sentences imposed against Comer and Zarate for their juvenile

murder convictions were cruel and unusual under Article I, Paragraph 12 of

our State Constitution. Id. at ___ (slip op. at 5-6, 51). Comer and Zarate --

and similarly situated juveniles -- are therefore eligible for release after

serving twenty years, at which time the court will assess whether they are

rehabilitated and fit to reenter society. See id. at ___ (slip op. at 51).

      On the other hand, Ryan must serve forty-seven years before he will be

eligible for release, based on his juvenile conviction. He will be seventy years

old at that time.2 He will have been warehoused in a prison for nearly five



2
  A defendant convicted under the Three Strikes Law “shall be sentenced to a
term of life imprisonment by the court, with no eligibility for parole.”
N.J.S.A. 2C:43-7.1(a). Although sentenced to life imprisonment, “a defendant
who is at least 70 years of age and who has served at least 35 years in prison
                                       2
decades, even if he had been totally rehabilitated and fit to reenter society

decades earlier.

      Comer and Zarate established that culpability for juvenile crimes and

adult crimes cannot be weighed on the same scale because of the

distinguishing characteristics of youth, such as immaturity and impetuosity,

and because the juvenile brain is not fully developed. Id. at ___ (slip op. at 45,

49). On that basis, giving Ryan’s juvenile conviction the same constitutional

weight as his adult convictions under the Three Strikes Law is at odds with the

evolving standards of decency addressed in our federal and state constitutional

caselaw. See id. at ___ (slip op. at 41); see also, e.g., Miller, 567 U.S. at 469-

71; Graham v. Florida, 560 U.S. 48, 58, 67 (2010).

      No one disputes that Ryan has committed serious crimes warranting

punishment and a lengthy sentence. But a law that mechanically imposes a

grossly disproportionate sentence, a law that strips a court from considering

the incapacitating element of youth, and a law that denies the court all

discretion in fashioning a sentence based on a youthful conviction cannot be




. . . shall be released on parole if the full Parole Board determines that the
defendant is not a danger to the safety of any other person or the community. ”
N.J.S.A. 2C:43-7.1(e).
                                           3
reconciled with our federal or state constitutional jurisprudence. Cf. Jones v.

Mississippi, 593 U.S. ___, 141 S. Ct. 1307, 1311 (2021).

       No law is superior to the Constitution. In Ryan’s case, and other similar

cases, the Three Strikes Law must comport with the dictates of the federal and

state constitutional prohibitions against cruel and unusual punishment. In my

view, under the Eighth Amendment and Article I, Paragraph 12 of our State

Constitution, judges cannot be denied discretion in determining whether a

juvenile conviction can be the basis for a predicate offense under the Three

Strikes Law for the purpose of sentencing a twenty-three-year-old to a lifetime

of imprisonment. Additionally, I would hold that our State Constitution bars a

juvenile conviction from serving as a predicate offense under the Three Strikes

Law.

       The majority’s decision does not end the debate. The Legislature has the

power to conform the Three Strikes Law to its conception of the evolving

standards of decency of a mature society -- and to bring consistency to its

legislative scheme in the Code of Criminal Justice.

       I would find that Ryan’s juvenile conviction cannot be considered a

predicate offense for the purpose of imposing a mandatory life sentence under

the Three Strikes Law but may be considered in setting Ryan’s overall

sentence for the crimes he committed when he was twenty-three years old.

                                        4
                                        I.

      In 1996, twenty-three-year-old Samuel Ryan committed serious first-

degree crimes within three weeks of each other. If convicted only of those

crimes, the court would have had discretion to sentence Ryan to prison for

many decades. But because the Three Strikes Law designated a juvenile

conviction as a predicate offense, the court was compelled to impose a

mandatory life sentence.

      The Three Strikes Law provides that a defendant “convicted of two or

more [violent crimes enumerated in the statute] that were committed on prior

and separate occasions, regardless of the dates of the convictions . . . shall be

sentenced to a term of life imprisonment by the court, with no eligibility for

parole.” N.J.S.A. 2C:43-7.1(a). The statute does not specifically exempt

crimes committed by a juvenile defendant.

      In 1989, Ryan pled guilty to two first-degree robberies, after he was

denied the rehabilitative services of the juvenile court system and waived up to

adult court. At the sentencing hearing, in a cry for help, his mother explained

that her sixteen-year-old son was a troubled youth. She stated:

            For years I’ve been trying to give Sammy some kind of
            mental help that’s been ordered numerous times. It’s
            never been given, and I don’t believe his mental state
            ever has been what it should be. I know that he has a
            mental problem . . . . I’m not a doctor and I don’t have
            the means to hire a private psychiatrist to see my
                                         5
            son . . . . I don’t know what else to do but I know my
            son and I know he’s not all that bad. I know he’s been
            easily to be led, but a lot of these things that he has done
            I don’t believe he can help himself. He has the mind,
            the willingness to do right, but a lot of times he doesn’t
            even know why he does things himself.

      After balancing the aggravating and mitigating factors, the court

sentenced Ryan to a ten-year prison term, subject to a three-year-and-four-

month period of parole ineligibility. Three years after his release from prison,

Ryan committed the crimes that constituted his second and third strikes under

the Three Strikes Law. In 1997, Ryan was sentenced to life without parole

based on the first strike -- the crime he committed at age sixteen.

                                        II.

      The United States and New Jersey Constitutions bar cruel and unusual

punishment. U.S. Const. amend. VIII; N.J. Const. art. I, ¶ 12. Under both

Constitutions, three questions are considered in determining whether a

punishment is cruel and unusual: (1) “does the punishment for the crime

conform with contemporary standards of decency?”; (2) “is the punishment

grossly disproportionate to the offense?”; and (3) “does the punishment go

beyond what is necessary to accomplish any legitimate penological objective?”

State v. Zuber, 227 N.J. 422, 438 (2017) (quoting State v. Ramseur, 106 N.J.

123, 169 (1987)); accord Graham, 560 U.S. at 67-68. By that measure, the use


                                         6
of Ryan’s juvenile offense as a predicate for imposing a mandatory life

sentence without parole contravenes both our Federal and State Constitutions.

                                       A.

      First, in my view, the imposition of a mandatory life sentence based on a

predicate juvenile conviction does not “conform with contemporary standards

of decency.” Judicial decisions and recent legislative enactments are the

“clearest and most reliable objective evidence of contemporary values.” Cf.

Atkins v. Virginia, 536 U.S. 304, 312 (2002) (quoting Penry v. Lynaugh, 492

U.S. 302, 331 (1989)). Our Court has acknowledged “time and again” that

“children are different.” Comer, ___ N.J. at ___ (slip op. at 41).

      The United States Supreme Court and our Court recognize what social

science has long understood: “children lack maturity and responsibility, which

can lead to ‘ill-considered actions’”; “they ‘are more vulnerable to negative

influences and outside pressures’”; “their character ‘is not as well formed’ as

an adult’s”; and “their misconduct is not as morally culpable as an adult’s.”

Id. at ___ (slip op. at 45) (citing Roper v. Simmons, 543 U.S. 551, 569-70

(2005)). Science has taught us “that ‘parts of the brain involved in behavior

control continue to mature through late adolescence,’ accounting for one of the

‘fundamental differences between juvenile and adult minds.’” State in Interest

of C.K., 233 N.J. 44, 69 (2018) (quoting Graham, 560 U.S. at 68).

                                        7
      Our evolving jurisprudence has grown increasingly skeptical about the

constitutionality of lengthy sentences or permanent disabilities based on

youthful offenses. See id. at 68-70. Just one month ago, this Court held that

sentencing a juvenile to a mandatory thirty-year prison term without parole

eligibility for a murder conviction under N.J.S.A. 2C:11-3(b)(1) constituted

cruel and unusual punishment and thus violated Article I, Paragraph 12 of our

State Constitution. See Comer, ___ N.J. at ___ (slip op. at 5-6). As a

constitutional remedy, this Court now affords juveniles convicted of murder

the opportunity of judicial review of their sentences after serving twenty years

of imprisonment -- the opportunity of establishing their rehabilitation and their

ability to reenter society as productive members. Id. at ___ (slip op. at 6-7).

Yet, under the majority’s decision here, Ryan, who was sentenced at the age of

twenty-three for non-homicide offenses, must serve a minimum of forty-seven

years in prison based on a predicate juvenile conviction under the Three

Strikes Law.

      Recent legislation has reinforced the notion that youth must play a

discretionary role in the imposition of sentences. In 2020, the Legislature

amended the New Jersey Code of Criminal Justice to include as a mitigating

sentencing factor that the “defendant was under 26 years of age at the time of

the commission of the offense.” L. 2020, c. 110, § 1 (codified at N.J.S.A.

                                        8
2C:44-1(b)(14)). Upon signing the law, Governor Murphy released a

statement quoting some of the sponsors of the new law, who emphasized the

importance of weighing youth in the sentencing process: “The social,

emotional and mental maturity of a youthful defendant is complex and

nuanced. That very fact makes it critical for the age of a defendant to be

factored by the court in criminal culpability.” Office of the Governor, Press

Release: Statement Upon Signing A. 4373 (Oct. 19, 2020).

      The Legislature’s recognition that “children are different” is also

reflected in recent amendments to the juvenile waiver statute. In 2015, the

Legislature raised the minimum age of waiver of a juvenile to adult court from

fourteen to fifteen, L. 2015, c. 89, § 1 (codified at N.J.S.A. 2A:4A-26.1(c)(1)),

and heightened the role of courts in reviewing prosecutorial decisions to waive

juveniles to adult court, L. 2015, c. 89, § 1 (codified at N.J.S.A. 2A:4A-

26.1(c)(2)). The sponsors’ statements attached to the bills, which increased

the waiver age, referred to the “new research on adolescent brain development

disproving the presumption that juveniles who commit crimes think like

adults.” Sponsor Statement to S. 2003 8 (Apr. 28, 2014); Sponsor Statement to

A. 4299 8 (Mar. 16, 2015).

      Currently, the Code of Criminal Justice takes an inconsistent approach to

the use of a juvenile conviction for enhanced sentencing purposes. The

                                        9
Persistent Offender Statute, which authorizes a court to impose an extended-

term sentence on a defendant, specifically prohibits consideration of any

offense committed by that defendant when he was a juvenile. See N.J.S.A.

2C:44-3(a) (defining a persistent offender, in part, as “a person who at the time

of the commission of the crime is 21 years of age or over, who has been

previously convicted on at least two separate occasions of two crimes,

committed at different times, when he was at least 18 years of age” (emphasis

added)). Thus, under the Persistent Offender Statute, a court cannot impose an

extended-term sentence -- a sentence increased from the second-degree range

to the first-degree range -- based on a juvenile offense; yet, under the Three

Strikes Law, the court can impose a mandatory life sentence for a youthful

offense.

      The Three Strikes Law is one expression of legislative policy seemingly

at odds with other policies within the overall scheme of the Code of Criminal

Justice. Those inconsistencies do not alone render the Three Strikes Law

infirm. But the new legislative enactments reflect evolving contemporary

standards that bear on the constitutional issue before us.

      In assessing contemporary standards, we may look to the law of other

states. Several jurisdictions that have a Three Strikes Law similar to New

Jersey’s bar the use of a youthful offense as a predicate for imposing a

                                       10
mandatory life term on a defendant. See, e.g., N.M. Stat. Ann. § 31-18-23(C);

Wyo. Stat. Ann. § 6-10-201(b)(ii); 730 Ill. Comp. Stat. 5/5-4.5-95(a)(4)(E).

                                        B.

      Additionally, Ryan’s mandatory term of life imprisonment, based on a

predicate juvenile conviction, and imposed at the age of twenty-three, is a

grossly disproportionate punishment in light of our approach in Comer. A

youthful offender, just shy of his eighteenth birthday, who commits an

egregious murder will have the opportunity for a review of his thirty -year

sentence without parole eligibility after twenty years. See Comer, ___ N.J. at

___ (slip op. at 51). That is so because the incapacities attributed to youth,

such as lack of maturity, impulsiveness, and reckless risk-taking without

regard to consequences, tend to lessen moral culpability. Id. at ___ (slip op. at

45). Our constitutional jurisprudence strongly indicates that a juvenile

conviction should not be afforded the same weight as an adult conviction and

should not be the basis in a recidivist statute for meting out the harshest

penalty in our criminal code -- a mandatory life term.

      An apt comparison is this Court’s decision in State v. Laurick, in which

we placed constitutional limitations on the use of an uncounseled conviction in

driving while intoxicated (DWI) cases under the relevant recidivist statute.

120 N.J. 1, 4 (1990). In Laurick, “[w]e held that a prior uncounseled DWI

                                        11
conviction could ‘not be used to increase a defendant’s loss of liberty’” for

sentencing purposes upon a subsequent DWI conviction. State v. Patel, 239

N.J. 424, 438 (2019) (quoting Laurick, 120 N.J. at 4). The basic logic of

Laurick was that the use of a prior uncounseled conviction as a predicate

offense to enhance a custodial sentence was fundamentally unjust. See

Laurick, 120 N.J. at 16-17. The same notion of injustice applies to the use of a

juvenile conviction as a predicate offense for the Three Strikes Law. The use

of a juvenile conviction for that purpose renders hollow this Court’s repeated

refrain that “children are different.”

      Based on the majority’s constitutional deference to the Three Strikes

Law, a defendant who has two prior first-degree juvenile convictions may be

sentenced to a term of life imprisonment without parole eligibility if he

committed his third first-degree conviction at the age of eighteen. But, under

the Persistent Offender Statute, the same defendant could not even receive an

extended term of imprisonment for the third conviction. Such comparisons

shed light on the grossly disproportionate outcomes that result from the current

statutory scheme.

                                         C.

      Finally, punishing twenty-three-year-old Ryan with a sentence of life

without parole eligibility -- based on a juvenile conviction -- “go[es] beyond

                                         12
what is necessary to accomplish any legitimate penological objective.” See

Zuber, 227 N.J. at 438. The Three Strikes Law strips the court of all discretion

to determine whether incapacitating Ryan for less than forty-seven years will

serve society’s desire for retribution or the need for incapacitation or

deterrence. Cf. Jones, 593 U.S. at ___, 141 S. Ct. at 1311 (holding that a

juvenile homicide offender may be sentenced to life without parole so long as

“the sentence is not mandatory and the sentencer . . . has discretion to impose a

lesser punishment”). The rigid application of the Three Strikes Law deprives

the court of the opportunity of exercising its judgment to determine whether

Ryan can be rehabilitated before his seventieth birthday.

      As applied in this case, the Three Strikes Law is a blunt and cruel

instrument -- ignoring Ryan’s unique circumstances and background -- and

condemns him to a lifetime behind bars, without any regard to his potential for

rehabilitation and reformation and without any hope of a meaningful future.

                                       III.

      If, as this Court has professed in Comer, C.K., and Zuber, children are

different, then the use of a juvenile conviction as a predicate offense to impose

a term of life imprisonment without parole eligibility is cruel and unusual

punishment under Article I, Paragraph 12 of the New Jersey Constitution.

This Court has detailed at length the infirmities of youth in those opinions, and

                                        13
yet the majority gives the same constitutional weight to the juvenile conviction

as it does the two “adult” crimes committed when Ryan was twenty-three years

old. Nor should we forget that the Legislature has decreed that when a

defendant is “under 26 years of age at the time of the commission of the

offense,” age is a mitigating sentencing factor. See N.J.S.A. 2C:44-1(b)(14).

      No court has made the discretionary determination that Ryan is totally

beyond the pale of redemption and rehabilitation. The Three Strikes Law

offends the Federal Constitution because it deprives the court of its discretion

to fashion a sentence that does not constitute cruel and unusual punishment.

Cf. Jones, 593 U.S. at ___, 141 S. Ct. at 1318 (“[D]iscretionary sentencing

allows the sentencer to consider the defendant’s youth, and thereby helps

ensure that life-without-parole sentences are imposed only in cases where that

sentence is appropriate in light of the defendant’s age.”). It also offends our

State Constitution because Ryan is denied the lookback review provided to

Comer and Zarate, both convicted of murder. See Comer, ___ N.J. at ___ (slip

op. at 53).

      Although the majority rejects Ryan’s argument that the use of his

juvenile conviction to impose a mandatory term of life imprisonment

constitutes cruel and unusual punishment, the Legislature will have the final

word on the subject. The Legislature too has a constitutional obligation and an

                                       14
abiding interest to ensure that cruel and unusual punishments are not the

consequence of its enactments. The Legislature has an interest in ensuring that

the Code of Criminal Justice treats juvenile convictions in a consistent manner.

The Legislature can amend the Three Strikes Law to account for the infirmities

of youth and mitigate the inflexibility of imposing a mandatory life term based

on a juvenile conviction.

      Because I conclude that the mandatory term of life imprisonment

imposed in this case violates the federal and state prohibitions against cruel

and unusual punishment, I respectfully dissent.




                                       15